Citation Nr: 0404143	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-20 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for an incisional hernia based upon VA treatment 
in October 1994.

2.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active service from November 1968 to 
September 1969.  

This appeal before the Board of Veterans' Appeals (Board) is 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO), located in Los Angeles, 
California.  In May 2003, a hearing was held before the 
undersigned, who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing pursuant to 38 U.S.C.A. § 7107(c).

The issue of entitlement to a total disability evaluation 
based on individual unemployability is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDING OF FACT

The competent medical evidence of record does not demonstrate 
that the veteran's incisional hernia was proximately caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, or that it was proximately caused by an event 
not reasonably foreseeable.




CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for an incisional hernia, as a result of VA 
treatment in October 1994, have not been met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.358 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the October 2002 
Statement of the Case and a July 2001 RO letter to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claim on appeal, the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran was also advised at his 
May 2003 personal hearing of the type of evidence needed to 
support his claim to include a medical opinion stating that 
his incisional hernia was of negligence on the part of VA.  

The veteran has reported that he receives medical care at the 
West Los Angeles VA medical center (VAMC) and has received 
treatment for this claimed disability since 1994.  He has not 
reported treatment through any other health care provider.  
In this regard, the Board notes that not all of the veteran's 
medical records from the West Los Angeles VAMC were obtained.  
Treatment records dated between November 1994 and May 1998 
are not on file.  However, considering the medical opinions 
and evidence obtained in this matter, which will be discussed 
in greater detail below, these records are not deemed 
necessary to properly adjudicate this appeal.  

Assistance under the VCAA may also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The veteran 
underwent a VA examination in December 2001 for the specified 
purpose of determining whether his incisional hernia was the 
result of human error.  The report of this examination have 
been obtained and considered by the Board.

For these reasons set forth above, the Board concludes that 
the veteran's appeal is ready to be considered on the merits.  

The Board is cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes the VA to 
make a decision on a claim before the expiration of the 
period during which the veteran may submit any additional 
evidence necessary to substantiate his claim.  This change 
was made effective from November 9, 2000.  Veterans Benefits 
Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16 
2003) (to be codified at 38 U.S.C. § 5103).  In the present 
case, the appellant was sent a letter in July 2001 detailing 
the evidence that was necessary to substantiate his claim.  
The appellant has had over a year since this letter was 
issued to submit additional evidence.  He responded by asking 
VA to obtain additional VA treatment records.  This was 
accomplished.  Further, at his May 2003 personal hearing, the 
veteran was specifically asked whether any doctor had told 
him that his incisional hernia was the result of VA 
negligence.  He said he said he was not aware of ever being 
told that VA was at fault and made no indication that he had 
any additional evidence to submit.  As such, there is no 
indication that further delaying adjudication of the 
appellant's appeal would serve his interests.

Finally, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) held in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004), that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a VA claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after", the Secretary receives 
a complete or substantially complete application for VA-
administered benefits.  The Court indicated that the words 
"upon receipt" in § 5103(a) mandate that notice given to a 
claimant after an initial unfavorable rating decision on the 
claim would not comply.  In this case, the appellant's claim 
for compensation under 38 U.S.C.A. § 1151 was received in 
October 1998.  He was given notice of the VCAA in July 2001.  
In that July 2001 letter, the veteran was specifically 
advised of the evidence that he would need to be submitted in 
order to succeed in his claim for compensation under 38 
U.S.C.A. § 1151.  He was given a period of 60-days to submit 
such evidence.  A rating decision denying the veteran's claim 
was not issued until May 2002.

In sum, the veteran was given notice of the VCAA that 
apprised him of the exact evidence that was necessary to 
succeed in his claim and this notice was received nearly 10 
months prior to the RO issuing its initial rating that denied 
the veteran's claim.  The Board finds that the appellant had 
ample notice of the types of evidence that would support his 
claim and that he had ample opportunity to present evidence 
and argument in support of his claim prior to the RO issuing 
its May 2002 rating decision.  As such, the requirements of 
Pelegrini have been fully met.



B.  Factual Background

On May 14, 1998, the veteran filed a claim for compensation 
under 38 U.S.C.A. § 1151 for a hernia and constant pain as a 
result of a partial nephrectomy conducted in "October 1984" 
at the West Los Angeles VAMC.  He subsequently submitted a 
statement from his treating VA physician in support of his 
claim.  Dated in April 2001, the physician indicated that the 
veteran had been his patient since 1998, when he underwent a 
left partial nephrectomy in 1994 for renal cell carcinoma.  
He said the veteran developed a left-sided incisional hernia 
after the surgery that resulted in debilitating chronic pain 
in that area.

Medical records from the West Los Angeles VAMC from October 
1994 show that the veteran was presented to the urology 
clinic for complaints of right flank pain.  An intravenous 
pyelogram revealed a mass on the left kidney.  Ultrasound and 
CT scans showed that the mass was solid.  The options of a 
radical nephrectomy versus a partial nephrectomy were 
discussed and the veteran opted for the partial nephrectomy.  
The operation was performed on October 12, 1994.  No problems 
or complications were experienced.  The veteran's post-
operative recovery was uneventful, the surgical staples and 
drain were removed, and the veteran was deemed ready for 
discharge on the fifth day.  In so doing, he was advised to 
keep away from heavy lifting.  

Subsequent VA medical records dated between June 1998 and 
December 2001 show that the veteran was followed for numerous 
health problems including an incisional hernia with pain.  
The report of a June 1998 CT scan of the abdomen showed a 
left flank scar with herniation of retroperitoneal fat 
through the internal oblique muscle.  The herniation was 
noted to be unchanged since the last examination.  Subsequent 
records document that the veteran was seen for complaints of 
pain related to the incisional hernia, and that he took 
Tylenol to control this pain.  There were no findings 
regarding the cause of the incisional hernia.


In December 2001, the veteran was afforded a VA examination 
for the specified purpose of determining whether his 
incisional hernia was the result of human error.  The veteran 
reported that he underwent a partial nephrectomy in 1994.  He 
said he developed a swollen mass around the incisional area 
sometime in 1995 and had been experiencing pain in the area 
ever since that time.  He said coughing, deep breathing, and 
physical exertion exacerbated the pain.  He stated he took 
Motrin and Tylenol to alleviate the pain.  

On physical examination of his abdomen, the veteran was 
obese.  There was a 19 by 9 centimeter protuberance and 
separation of the abdominal rectus muscles accentuated with 
the veteran raising his head from a flat surface.  There was 
also a 31cm diagonal scar on the left flank with a 28 by 15 
centimeter mass around the incision.  The mass was not tender 
to palpation and was reducible.  The diagnosis, in pertinent 
part, was diastastis recti more likely than not secondary to 
abdominal obesity and incisional hernia left flank with pain 
secondary to nephrectomy surgery.  

The examiner opined that the incisional hernia was "neither 
the result of human error, nor a necessary consequence of the 
veteran's nephrectomy surgery."  He said veterans were not 
always compliant with post-surgical instructions and, in such 
cases; an incisional hernia could develop from the non-
compliance.  However, he added that there was no evidence in 
the record to confirm or deny the hypothesis of non-
compliance.  The physician also stated that there was no 
evidence of "surgical misadventure or malpractice."  
Rather, he noted, "bad things happen without adequate 
explanation from time to time."

Additional treatment records were received from the West Los 
Angeles VAMC.  Significantly, an August 2002 note from the 
veteran's attending physician indicated that the veteran had 
contacted him and asked for his opinion regarding his post-
operative pain.  He said the veteran had expressed concern 
over whether the pain was a result of his non-compliance.  In 
this regard, the physician noted that there was no evidence 
to suspect any kind of non-compliance by the veteran that 
contributed to the pain.  In that regard, the physician 
opined that the post-incisional pain was "one of the 
possible surgical complications, unrelated to patients non-
compliance or surgical mistake.  The physician is the same 
physician that prepared the April 2001 statement.

The veteran was afforded a personal hearing before the 
undersigned in May 2003.  He said he underwent a partial 
nephrectomy in 1994 as a result of being diagnosed with renal 
cancer.  He said he agreed to the surgery because he knew it 
was a matter of life or death.  He added that he had no idea 
how complicated and serious the surgery was until he read the 
operative records.  The veteran asserted that he was never 
advised that a hernia could result from the surgery, and that 
he never expected that the residuals of the surgery would be 
so debilitating.  He also recognized that the surgery saved 
his life and was clearly necessary.  The veteran maintained 
that the development of the hernia was not his fault or the 
result of his non-compliance with post-operative 
instructions.  He also testified that he had never been told 
that the hernia was caused by a surgical mistake.  He said 
his physician told him that incisional hernias could develop 
for no apparent reason.  However, the veteran did feel that 
VA was to blame for what happened to him.

C.  Compensation Under 38 U.S.C.A. § 1151

Pursuant to 38 U.S.C.A. § 1151, where a claimant suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of his own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability, then compensation, including 
disability compensation, shall be awarded in the same manner 
as if the additional disability were service-connected.  See 
also 38 C.F.R. §§ 3.358(a), 3.800(a).

In determining whether additional disability exists, the 
claimant's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based is compared with the physical condition subsequent 
thereto. 38 C.F.R. § 3.358(b)(1).  With regard to medical or 
surgical treatment, the claimant's physical condition prior 
to the disease or injury is the condition, which the medical 
or surgical treatment was intended to alleviate.  38 C.F.R. § 
3.358(b)(1)(ii). Compensation is not payable if additional 
disability or death is a result of the continuance or natural 
progress of the injury or disease for which the claimant was 
hospitalized and/or treated.  38 C.F.R. § 3.358(b)(2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
claimant or, in appropriate cases, the claimant's 
representative.  38 C.F.R. § 3.358(c)(3).  "Necessary 
consequences" are those which are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment. Id.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, whether that treatment would in fact 
be administered.  Id.

Effective for claims filed on or after October 1, 1997, 38 
U.S.C.A. § 1151 precludes awarding benefits in the absence of 
evidence of VA negligence or an unforeseen event.  See Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (1996); see also 
VAOPGCPREC 40-97; 63 Fed. Reg. 31263 (1998).  This claim was 
filed on May 14, 1998.  Evidence of an unforeseen event or 
evidence of VA negligence is therefore required for this 
claim to be granted.

Based on a review of the evidence of the record, and in light 
of the governing legal authority, the Board must conclude 
that entitlement to compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 for an incisional hernia based upon VA 
treatment in October 1994 is not warranted.

There is simply no credible medical evidence establishing 
that the incisional hernia is the result of VA negligence.  
In this regard, the report of the December 2001 VA 
examination specifically indicated that there was no evidence 
that the veteran's incisional hernia was the result of 
surgical misadventure or malpractice.  He also stated, 
however, that the incisional hernia was not a necessary 
consequence of the partial nephrectomy.  The examiner opined 
stated that the hernia was just one of those bad things that 
happened from time to time.  The Board recognizes that the 
December 2001 opinion is somewhat unclear as to whether the 
incisional hernia was an unforeseen event of the October 1994 
partial nephrectomy.  However, the Board finds that the 
opinion is outweighed by more persuasive, contrary evidence.  
The veteran's treating physician reported in August 2002 that 
the post-incisional hernia/pain was one of the possible 
surgical complications, unrelated to non-compliance by the 
veteran or surgical mistake.  The Board finds this 
opinion/statement is far more definitive than that of the 
December 2001 examination report.  There is no ambiguity in 
the August 2002 opinion as it clearly states that an 
incisional hernia following a partial nephrectomy was a 
possible/foreseeable consequence of that procedure.  Further, 
because of the physician's familiarity with the veteran's 
medical history, the August 2002 opinion/statement 
constitutes the most probative evidence of record on the 
question of a medical relationship between VA medical 
treatment and the veteran's incisional hernia.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).

The Board has considered the veteran's assertions that VA was 
at fault for the incisional hernia that resulted from his 
partial nephrectomy.  However, as layperson without the 
appropriate medical training and expertise, the veteran is 
not competent to render a probative opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  The Board also notes that the Board 
cannot exercise its own independent judgment on medical 
matters.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In light of the evidence discussed above, the Board finds 
that the probative (persuasive) medical evidence of record 
militates against the claim.  The claim on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of- the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for an incisional hernia based upon VA treatment in 
October 1994 is denied.

REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002).

As part of his claim for a total disability evaluation based 
on individual unemployability, the veteran submitted a letter 
and a Counseling Record dated November 2002 from the 
vocational and rehabilitation unit of the West Los Angeles 
VAMC.  Both documents reference a work evaluation that was 
performed at Foster Assessment Center from October 21 to 
October 28, 2002.  The report of that evaluation is not of 
record.  As both the documents from vocational and 
rehabilitation unit appear to rely on findings made during 
this evaluation, the Board finds it necessary to obtain the 
report prior to final appellate consideration.  The Board 
also notes that the aforementioned November 2002 Counseling 
Record was received via telefacsimile and is not entirely 
legible.  Another copy of this record should be obtained.

Further, the veteran's representative argued in a March 2003 
statement that the veteran's lung condition was of such 
severity, depth and persistence to warrant a total disability 
evaluation based on individual unemployability in and of 
itself.  The record shows that the veteran's service-
connected emphysema with inactive pulmonary tuberculosis and 
restrictive abnormality and asthma was last examined for 
compensation purposes in December 2001.  As such, the Board 
finds that current respiratory examination is required. 

In light of these circumstances, the issue of the veteran's 
entitlement to a total disability evaluation based on 
individual unemployability is REMANDED for the following 
actions:

1.  The RO should obtain the veteran's 
medical records from the West Los Angeles 
VAMC for any treatment for his service-
connected emphysema and/or allergic 
rhinitis since September 2002.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers and/or facilities that have 
treated him for his service-connected 
respiratory disorders since January 2001.  
The records from all identified health 
care providers and/or facilities, which 
are not already of record, should be 
obtained.

3.  The RO should obtain a copy of the 
work evaluation performed by Foster 
Assessment Center between October 21 to 
October 28, 2002 and any other records 
related to that study.  The RO should 
also obtain a legible copy of the 
Counseling Record- Narrative Report dated 
November 21, 2002 and any other records 
or reports prepared in connection with 
the veteran's application for vocational 
rehabilitation.

4.  After the above has been completed, 
to the extent possible, the RO must 
review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), is completed.  In particular, the 
RO should ensure that all notice 
obligations are fully satisfied in 
accordance with the provisions of 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent and law.

5.  Next, the veteran should be scheduled 
for VA pulmonary and general medical 
examinations for the purpose of 
ascertaining the severity of his service-
connected emphysema and allergic rhinitis 
and non-service-connected disabilities, 
and the extent to which such disabilities 
effect the veteran's employability.  The 
claims folders must be reviewed by the 
examiner(s) prior to the examination(s).  
Any medically indicated tests, to include 
pulmonary functions tests, should be 
accomplished.

With regard to the veteran's service-
connected emphysema and allergic 
rhinitis, the examiner should review the 
applicable rating criteria in 38 C.F.R. § 
4.97 (2003) and, to the extent possible, 
render an opinion as to the level of 
impairment caused by the veteran's 
service-connected respiratory 
disabilities, especially with respect to 
the effect on employability.  The 
examiner should state whether the 
veteran's emphysema with inactive 
pulmonary tuberculosis and restrictive 
abnormality and asthma, in and of itself, 
precludes him from securing or 
maintaining substantially gainful 
employment.  To the extent possible, the 
examiner should be requested to 
distinguish the manifestations of the 
veteran's service-connected emphysema 
from those due to other non-service-
connected respiratory disorders or non-
service-connected disabilities that 
adversely affect his ability to breathe 
correctly.

The general medical examiner should be 
asked to evaluate the veteran's non-
service-connected disabilities and offer 
an opinion as to the extent to which such 
disabilities preclude him from securing 
or maintaining substantially gainful 
employment.  The examiner(s) are 
requested to report any findings in 
detail, and to provide a rationale for 
any opinions rendered.

6.  Following completion of the 
foregoing, if the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the February 2003 
Statement of the Case and discussion of 
all pertinent laws and regulations, 
including, but not limited to, the VCAA.  
The appellant and his representative 
should be allowed an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



